Citation Nr: 0821510	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-17 663A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
tinea cruris.  

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left eye 
disorder.

5.  Entitlement to service connection for peripheral 
neuropathy.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to service connection for hearing loss 
disability

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for basal cell 
carcinoma of the nose, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The veteran served on active duty from November 1965 to 
November 1967. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) was appealed by the veteran; 
however, during the pendency of the appeal, the RO granted 
service connection for PTSD, which constitutes a complete 
grant of the benefit sought.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].  

A claim of entitlement to service connection for a right eye 
disability is currently under development by the RO and is 
not on appeal.

The Board notes that although the veteran requested a Board 
videoconference hearing in his substantive appeal (VA Form 
9), he specifically withdrew his request in a June 2007 VA 
Form 21-4138, signed by his agent.  There are no other 
outstanding hearing requests of record.


FINDING OF FACT

On June 7, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's authorized representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  

The appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegation 
of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


